Citation Nr: 0707590	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-32 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee meniscal 
tear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1977 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which, inter alia, denied entitlement 
to service connection for a meniscal tear of the right knee 
(service connection for right knee arthritis was granted and 
a 10 percent rating was assigned).  

Statements in the veteran's substantive appeal could be 
construed as a claim of service connection for meniscal tear 
of the left knee; that matter has not been developed for 
appellate review and is referred to the RO for appropriate 
action.   


FINDING OF FACT

There is no competent evidence that the veteran has a 
meniscal tear of the right knee that is related to service.


CONCLUSION OF LAW

A right knee meniscal tear was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, April 2001 and February 2005 letters satisfied 
the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that his right knee meniscal tear is due 
to service and should be service-connected.  

A January 1999 service medical record reflects the veteran's 
reports of right knee pain and swelling.  The impression was 
probable arthritis in his right knee.  A January 2000 
progress note shows the veteran reports of pain and weakness 
in his right knee and that if felt as if it would go out on 
him.  The veteran reported no significant trauma to the knee, 
only wear and tear from physical activity.  A contemporaneous 
x-ray report indicated that the veteran's right knee showed 
no evidence of fracture, subluxation, joint effusion or 
significant arthropathy and that the bony mineralization was 
normal.  A February 2000 physical examination of the right 
knee revealed trace swelling with no heat, and a slight 
prominence on the medial and lateral femoral condyles.  The 
impression was early patella femoral arthritis of the right 
knee, with the possibility of a torn meniscus indicated by 
positive McMurray's test.  

Records reflect that the veteran was seen through February, 
March and April of 2000 for medication for treatment of pain 
associated with his right knee arthritis.  No diagnosis of a 
torn right meniscus was made.  July 2000 medical records  
show the veteran's right knee had local tenderness over the 
medial joint line at the medical collateral ligament.  There 
was some bony spurring over the medial aspect of the knee 
joint with no heat or swelling and full range of motion.  The 
examiner indicated that the McMurray's test may have been 
positive over the medial joint line and opined that the 
veteran had right knee arthritis and possibly a degenerative 
meniscal tear.  Separation Reports of Medical History and 
Examination show a diagnosis of arthritis of both knees, and 
that the veteran had surgery to repair a torn meniscus in his 
left knee, but do not indicate that the veteran had a torn 
meniscus in his right knee.

A July 2001 VA joints examiner concluded that the veteran had 
bilateral knee arthritis with a history of left knee lateral 
partial meniscectomy.  

There is no competent evidence to show that the veteran has a 
torn meniscus of his right knee.  February and July 2000 
service medical records reflect examiners' assessments that 
there was a positive McMurray's test, which suggested the 
possibility of a torn right meniscus.  However, medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The veteran's separation Report of 
Medical Examination shows a diagnosis of arthritis of the 
right knee, but does not indicate that the veteran had a torn 
right meniscus.  Finally, the July 2001 VA joints examiner 
opined that the McMurray's test was negative on the right 
side.  He did not diagnose the veteran with a right knee 
meniscal tear.

Without medical evidence that proves the existence of a 
current disability, there is no basis to grant service 
connection.  Thus, the preponderance of the medical evidence 
is against a finding that the veteran has a torn meniscus of 
the right knee, and the service-connection claim is denied.  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against the claim of service 
connection for a right knee meniscal tear, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee meniscal tear is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


